USDC SDNY

 

 

DOCUMENT

ITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK poc#

xX DATE FILED:_ 3/10/2020
FAYE BOATRIGHT,
Plaintiff,
18-cv-07293 (LIL)
-V-

ORDER
U.S. BANCORP, U.S. BANK NATIONAL
ASSOCIATION and U.S. BANCORP INVESTMENTS,
INC., jointly, severally and in the alternative,

Defendants. xX

 

LEWIS J. LIMAN, United States District Judge:

As discussed at the conference today, IT IS HEREBY ORDERED that Defendants shall
file their motion for summary judgment by March 23, 2020. Plaintiff shall respond by April 6,
2020. Defendants shall reply by April 13, 2020.

IT IS FURTHER ORDERED that all expert discovery shall be completed seventy-five (75)
days from the date of a decision on the motion for summary judgment.

 

SO ORDERED.
Dated: March 10, 2020 tll MAE se
New York, New York LEWIS J. LIMAN

United States District Judge
